Citation Nr: 1307874	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected intervertebral disc syndrome (IVDS) of the lumbar spine with bilateral lower extremity radiculopathy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by which the RO denied the benefits sought on appeal. 

The Board remanded the case to the RO for further development of the evidence and other action in September 2007, January 2010, and in March 2012.  

In March 2012, the Board referred the issue of entitlement to service connection for a bilateral hip disorder to the RO for initial adjudication.  To the extent that the RO has not acted, it is reminded to do so.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2012). 

In its March 2012 remand, the Board asked the RO/AMC, in pertinent part, to attempt to obtain private medical records from Drs. Cartia and Sharma as per the Veteran's August 2011 releases.  The RO/AMC sent the Veteran in March 2012 requesting that he complete and return a separate VA Form 21-4142, Authorization and Consent to Release Information for Drs. Cartia and Sharma.  The Veteran did not respond.

It appears, however, that in August 2011, the Veteran also provided a release for Dr. Larkin, as well.  Thus the RO/AMC will be asked to seek records from him too.  As the case should go back for this reason the Veteran should again be asked for the updated release of records for Drs. Cartia and Sharma.

The Board notes that the RO/AMC was directed to complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  The RO/AMC did not accomplish this request.  A remand for compliance is not necessary pursuant to Stegall because the type of information requested was gathered by the VA examiner who conducted the March 2012 VA examination.  Because the necessary information is of record, a remand for compliance would serve no useful purpose, and need not be ordered.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

Next, regarding the Veteran's TDIU claim, an additional examination is necessary.  The Board recognizes that in March 2012, a VA examiner provided an opinion regarding employability pursuant to a March 2012 Board remand directive.  In its remand instruction, the Board asked that the examiner consider only the Veteran's service-connected low back disability with respect to entitlement to TDIU.  However, apparently unbeknownst to the Board and RO/AMC in March 2012, the Veteran has two additional service-connected disabilities that were not considered by the examiner in opining regarding employability (left lower extremity weakness with peripheral sensory changes and right lower extremity weakness with peripheral sensory changes).  The Board observes that the March 2009 rating decision granting service connection for these disabilities was added to the record in October 2012.  Thus a new VA examination is necessary for an opinion regarding employability based on all of the Veteran's service-connected disabilities.  The examination instructions are contained in the third paragraph below.

The RO/AMC should associate any VA clinical treatment records that are not already part of the record with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file any existing VA clinical treatment records that are not already part of the record.  

2.  Attempt to obtain treatment records from Dr. C. Cartia, Dr. K.M. Sharma., and Dr. M.E. Larkin. as per the Veteran's August 2011 releases. 

3.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities (IVDS, left lower extremity weakness with peripheral sensory changes, and right lower extremity weakness with peripheral sensory changes), in and of themselves, prevent him from securing or maintaining substantially gainful employment.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and the Veteran should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


